DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 8/26/22. 

1.	Claims 16-20 are canceled.
2. 	Claims 21-25 are newly added.
3.	Claims 1-15 and 21-25 are pending.
4.	Claims 1-15 and 21-25 are rejected.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 8/26/22 is filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-10 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 1 and 21 recites the limitation "the user’s continuous activity stream" in lines 8 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 and 22-25 depend on claims 1 and 21 respectively and thus rejected for the same reasons.
10.	The phrases “recent time window”, “recently experienced the respective life event” and “recent transactions” from the amendments of claims 1 and 21 comprise a relative term (“recently”) which renders the claim indefinite. The term “recently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, for the purpose of examination, the term recent/recently will be omitted.  Claims 2-10 and 22-25 depend on claims 1 and 21 respectively and thus rejected for the same reasons.
11.	The phrase “trained in an unsupervised manner” in the amended claims 3 and 13 and “trained in a supervised manner” in amended claim 15 represents a relative phrase (supervised manner and unsupervised manner) which renders the claim indefinite. The phrase “supervised/unsupervised manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, for examination purposes the phrase will be interpreted merely as trained.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



14.	Claims 1-3, 6-8, 10-13, 15, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (Smith), US PGPub. No.: 20120016817 as applied to claims above in view of Lin et al., (Lin), US Patent. No.: 9596207.

 	As per claim 1, Smith teaches a method performed by one or more processors of a system, (para. 13, 63; Fig. 1 and 3), and comprising: 
obtaining transaction data including a plurality of transactions associated with a plurality of users, (information available about the user accessible by the social networking system, i.e. wall posts, instant messages, e-mail messages, hence, viewed as transaction data; and via profile update) (para. 4, 8, 9, 10); 
upon retrieving the user's transactions, predicting, for each respective life event, a likelihood that the user recently experienced the respective life event, (able to use all the information contained in the social networking system such as wall posts, instant messages, e-mail messages, etc., (user’s transactions) to determine whether a user has undergone a life change (experienced the life event) event and/or to predict whether a user will undergo a life change event at a future time; if the user's probability score is above a provided threshold score (hence, likelihood perceived), the user is predicted to go through a life change event) (para. 8, 52, 58) based on a comparison of the user's recent transactions and one or more historical transactions associated with the respective life event, (user communication logs from a particular time before the life change event also represent recent transactions; engine retrieves data from a week before the life event data) (para. 51); and customizing one or more interactions between the user and the system based on the life event the user most likely experienced, (Advertisers in particular have attempted to leverage the profile information provided by users by targeting their ads (customize interaction between user and the system based on life event) to users whose interests best align with the products or services being advertised. For example, an advertiser using a social networking system may display banner ads for wedding locations to users who have updated their profile to indicate a change in marital status; via updating the user’s profile, thus customized) (para. 4, 53).
Smith does not specifically teach detecting an anomaly in the transaction data using a machine learning-based anomaly detection model; selectively retrieving, in response to detecting the anomaly, a user's transactions from the transaction data based on whether a difference in the user's continuous activity stream is greater than a threshold, the difference suggestive of a likelihood that the user experienced one of a predefined set of life events during a recent time window, and the selective retrieving including: retrieving the user's transactions responsive to determining that the difference is greater than the threshold; and refraining from retrieving the user's transactions responsive to determining that the difference is not greater than the threshold
However, Lin teaches detecting an anomaly in the transaction data, (via filter out all records except for those related to very significant (anomaly detected) life events) (col. 15, lines 13-19) using a machine learning-based anomaly detection model, (The event classifier 224 can autonomously learn about new event types and develop existing event types by adapting the patterns included in the model to the records it classifies) (col. 12, lines 61-67; col. 17, lines 8-21); selectively retrieving, in response to detecting the anomaly, a user's transactions from the transaction data based on whether a difference in the user's continuous activity stream is greater than a threshold, (if the user is active and has a consistent (continuous) distribution of posts over an applicable timeline in his/her content stream, the threshold may be more strict and may filter out all records (difference determined) except for those related to very significant life events (e.g., deaths, births, weddings, etc.) and thus receiving relatively high scores (e.g., 90% percentile or better, “high” or better, (thus, greater than a threshold) (col. 15, lines 13-19); the difference suggestive of a likelihood that the user experienced one of a predefined set of life events, (significant life events (e.g., deaths, births, weddings, (representing life events) and thus receiving relatively high scores (e.g., 90% percentile or better, “high” or better, etc.)) (col. 15, lines 13-19) during a recent time window, (posts over an applicable timeline) (col. 15, lines 13-19); and the selective retrieving including: retrieving the user's transactions responsive to determining that the difference is greater than the threshold, (via filter out all records except for those related to very significant life event (score of 90% or better)) (col. 15, lines 13-19); and refraining from retrieving the user's transactions responsive to determining that the difference is not greater than the threshold, (filter out all records except those related to very significant life events; filter out is interpreted as refraining from retrieving) (col. 15, lines 16-19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Smith and Lin such that the training performed by the event classifier 224 provides numerous benefits including, but not limited to, continuously evolving the types of events that can be used to classify the records processed by the event classifier 224, (Lin: col. 17, lines 24-27).  
  
 	As per claim 2, the computing system implemented method of Claim 1, Smith teaches wherein the transaction data is updated as new transactions are received, (para. 28, 29, 50).  

  	As per claim 3, the method of claim 1, Smith teaches wherein the machine learning-based anomaly detection model is trained in an unsupervised manner, (The communication data, social network action data, associated meta data, whether the user went through a life change event and the type of life change event information is used to generate a training set used to train a machine learning module. Subsequently, the user communication and social network data is input to the machine learning model) (para. 10).

 	As per claim 6, the method of claim 1, Smith teaches using a machine learning-based life event identification model, (a social networking system predicts the probability that a user will undergo a life change event within a particular period of time. In one embodiment, this prediction is performed using a machine learning model that is trained using historical information) (para. 10). Smith further teaches wherein the likelihoods are predicted using a machine learning-based life event identification model, (if the user's probability score is above a provided threshold score (hence, likelihood perceived), the user is predicted to go through a life change event; probability (likelihood) of a user undergoing a life change event using a machine learning model) (para. 8, 52, 58).  
Lin also teaches wherein the likelihoods are predicted using a machine learning-based life event identification model, (to predict new event types based on patterns included in the records; aligned based on the number and/or strength of the similarities (patterns learned); (col. 12, lines 64-67; col. 13, lines 40-48; col. 15, lines 15-20; col. 17, lines 20-25)

 	As per claim 7, the method of claim 6, Smith teaches wherein the machine learning-based life event identification model is a classifier model (In one embodiment, the life change prediction engine 180 classifies the user as going through a life change event if the probability score of the user is higher than a threshold score provided by the social networking system) (para. 52)  trained using anomalous transaction data associated with the detected anomalies (the machine learning model of the life change prediction engine 180 is trained using the data logs 106 retrieved for each user, whether each user went through a life change event and the type of life change event) (para. 51, 52) and a set of supervisory signals associated with the respective life events, (via training set which represents supervisory signals (labels) as claimed; training from key words (labels) and data points as well (thus, representing supervisory signals too)) (para. 10, 4, 52). 

 	As per claim 8, the method of claim 1, Smith teaches wherein the customized interactions (Advertisers in particular have attempted to leverage the profile information provided by users by targeting their ads (customize interaction between user and the system based on life event) to users whose interests best align with the products or services being advertised. For example, an advertiser using a social networking system may display banner ads for wedding locations to users who have updated their profile to indicate a change in marital status; via updating the user’s profile, thus customized) (para. 4, 53) include a custom interface screen provided to the user, (display banner ads for wedding locations to users (thus, via custom interface screen) who have updated their profile to indicate a change in marital status) (para. 4, 44, 55). 
 
 	As per claim 10, the method of claim 1, Smith teaches wherein the customized interactions include one or more custom offers for the user (advertisers can leverage the information contained within the social network to target their ads to a first user who will undergo a life change event; In one embodiment, the item serving module 195 servers an item to the user responsive to the profile update enabled by the profile update engine 190 (thus, customized). For example, the item serving module 195 can serve the user with advertisements (offers; customized; user got married or will get married) regarding wedding announcements) (para. 9, 11, 44, 55).  

 	As per claim 11, Smith teaches a method performed by one or more processors of a system (para. 13, 63; Fig. 1 and 3), and comprising:
obtaining transaction data including a plurality of transactions associated with two or more users, (information available about the user accessible by the social networking system, i.e. wall posts, instant messages, e-mail messages, hence, viewed as transaction data; and via profile update) (para. 4, 8, 9, 10); 
Smith does not specifically teach detecting one or more anomalies in the transaction data using a machine learning-based anomaly detection model; 
identifying in the transaction data, for each detected anomaly, a set of transactions associated with a user that is predicted, with a certainty greater than a value, to have experienced one of a set of predefined life event; generating model training data based on the detected anomalies and respective life events; and training, using the model training data, a machine learning- based life event identification model to predict which of the predefined life events a given user is most likely to have experienced based on the user's transactions 
However, Lin teaches detecting one or more anomalies in the transaction data, (via filter out all records except for those related to very significant (anomaly detected) life events) (col. 15, lines 13-19) using a machine learning-based anomaly detection model, (The event classifier 224 can autonomously learn about new event types and develop existing event types by adapting the patterns included in the model to the records it classifies (detects); For example, the event classifier 224 may use
logistic regression, support vector machines, decision tree algorithms, etc., to predict new event types based on patterns included in the records (comprising model)) (col. 12, lines 61-67; col. 17, lines 8-23);  identifying in the transaction data, for each detected anomaly, a set of transactions associated with a user that is predicted, with a certainty greater than a value, (if the user is active and has a consistent distribution of posts over an applicable timeline in his/her content stream, the threshold may be more strict and may filter out all records (transactions) except for those related to very significant (anomaly) life events (e.g., deaths, births, weddings, etc.) and thus receiving relatively high scores (e.g., 90% percentile or better, “high” or better, (thus, greater than a threshold) (col. 15, lines 13-19); to have experienced one of a set of predefined life event, (predefined life events (e.g., deaths, births, weddings, (representing life events) and thus receiving relatively high scores (e.g., 90% percentile or better, “high” or better, etc.)) (col. 15, lines 13-19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Smith and Lin such that the training performed by the event classifier 224 provides numerous benefits including, but not limited to, continuously evolving the types of events that can be used to classify the records processed by the event classifier 224, (Lin: col. 17, lines 24-27).  

 	As per claim 12, the method of claim 11, Smith teaches further comprising: 
training the machine learning-based life event identification model to customize one or more interactions between the given user and the system based, on the predefined life event the given user most likely experienced, (the item serving module 195 can serve the user with advertisements regarding wedding announcements or thank you notes if the profile update engine updates the user profile indicating that the user got married or will get married) (para. 44, 54).  
  
 	As per claim 13, the method of claim 12, Smith teaches wherein the machine learning-based anomaly detection model is trained in an unsupervised manner, (The communication data, social network action data, associated meta data, whether the user went through a life change event and the type of life change event information is used to generate a training set used to train a machine learning module. Subsequently, the user communication and social network data is input to the machine learning model) (para. 10). 

 	As per claim 15, the method of claim 11, Smith teaches wherein the machine learning-based life event identification model is trained in a supervised manner, (The communication data, social network action data, associated meta data, whether the user went through a life change event and the type of life change event information is used to generate a training set used to train a machine learning module. Subsequently, the user communication and social network data is input to the machine learning model) (para. 10).
  
 	As per claim 21, Smith teaches a system comprising: one or more processors; and at least one memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to perform operations, (para. 13, 63; Fig. 1 and 3).
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  
 
 	As per claim 24, the system of claim 21, it is rejected based on the analysis of claim 7, due to the similarities of the limitations.  

 	As per claim 25, the system of claim 21, Smith teaches wherein the customized interactions (Advertisers in particular have attempted to leverage the profile information provided by users by targeting their ads (customize interaction between user and the system based on life event) to users whose interests best align with the products or services being advertised. For example, an advertiser using a social networking system may display banner ads for wedding locations to users who have updated their profile to indicate a change in marital status; via updating the user’s profile, thus customized) (para. 4, 53 include at least one of a custom interface screen provided to the user, a series of custom questions for the user, or one or more custom offers for the user, (display banner ads for wedding locations to users (thus, via custom interface screen) who have updated their profile to indicate a change in marital status) (para. 4, 44, 55).

15.	Claims 4, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (Smith), US PGPub. No.: 20120016817 as applied to claims above, in view of Lin et al., (Lin), US Patent. No.: 9596207 and further in view of Jia et al., (Jia), US PGPub. No.: 20190295087.

 	As per claim 4, the method of claim 1, Smith teaches wherein the detecting includes: generating data based on transactions that occurred during a first time window of transactions; generating comparison data based on transactions that occurred during a second time window of transactions; and determining a difference between the base/v 1 vector data and the comparison data, (the system adds an entry for that action to the log 160; an entry comprises some or all of the following information: [0029] Time: a timestamp of when the action occurred (thus, representing first and second times); data log 160 will become populated with a number of entries (transactions) that describe actions taken by and communication associated with the users; timeframe via log dating, i.e. a week before) (para. 28, 41, 51).
	Neither Smith nor Liu specifically teach generating base/v1 vector; generating comparison/v2 vector data; determining a difference between base/v1 data and comparison/v2 vector data.
However, Jia teaches generating base/v1 vector data, (vector generation component 116 may compute a feature that reflects the number of days since the first time the user connected from the current IP address, or reflects the total number of transactions the user has conducted over the last 3 months using the current IP address, and the like) (para 34, 35) generating comparison/v2 vector data, and difference between the base/v1 vector data and comparison/v2 vector data, (suppose that during the pending transaction that the user has connected to e-commerce platform 106 from an IP address located in Europe. Further suppose that for all other actions and/or transactions undertaken by the user on e-commerce platform 106, the user connected from an IP address located in the United States. Such a large difference (threshold difference) between IP address locations in the past versus the current transaction would tend to be a strong indicator of fraud, and that difference is reflected in the behavior vector from the past (base vector) versus the behavior vector computed during the transaction) (para. 61).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Lin and Jia in order to further compute a measure of similarity that may be used at least in part to determine that the current transaction is fraudulent, (Jia; para. 61).

	As per claim 14, method of claim 12, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 22, the system of claim 21, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

16.	Claims 5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (Smith), US PGPub. No.: 20120016817 as applied to claims above, in view of Lin et al., (Lin), US Patent. No.: 9596207 and further in view of Jia et al., (Jia), US PGPub. No.: 20190295087 and further in view of Khan et al, (Khan), US PGPub. No.: 20090320047.

 	As per claim 5, the computing system implemented method of Claim 4, Smith teaches a first time window and the second time window, (hence sliding window can be from two days, a week or month prior to the life change event) (para. 51, 57).
Smith teaches time window that adjusts as new transactions are received, (via retrieves the social network data associated with the user and applies a machine learning algorithm to determine the probability of the user undergoing a life change event (hence, transactions received) at a future time (time window) (para. 20). 
	Neither Smith, Lin nor Jia specifically teach first and second time window are a single time window.
	However, Khan teaches first and second time window are a single time window, (combined into one time window) (abstract; para. 19, 57).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Lin, Jia and Khan such that flexible information alerts can be bundled and presented to a user at a more appropriate time to reduce the barrage of information alerts at times when such information alerts are non-critical to the user, (Khan; para. 19)

 	As per claim 23, the system of claim 22, it is rejected based on the analysis of claim 5.

17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (Smith), US PGPub. No.: 20120016817 as applied to claims above in view of 
Lin et al., (Lin), US Patent. No.: 9596207 and further in view of Publicover et al., (Publicover), US PGPub. No.: 20160253710.

 	As per claim 9, the method of claim 1, Smith teaches customized interactions, (para. 4, 53).
Neither Smith nor Lin specifically teach wherein the interactions include a series of custom questions for the user.
However, Publicover teaches wherein the interactions include a series of custom questions for the user, (para. 443).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Smith, Lin and Publicover such that Feedback which is used to gauge a User's interest in a Product may be supplied by the advertiser and may include one or more of: open-ended questions, multiple choice questions, rating scales, rank order scaling questions, semantic differential scales, constant sum questions, and/or the Likert response scale, etc. , (Publicover: para. 443).

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        10/26/22